Ordered that the master’s report be confirmed, except in the following particulars. Several unimportant particulars are stated in the order, but there were two of a peculiar kind which merit notice. The testator had left a large estate-, and a numerous family, consisting of a widow and many children, some of whom were adults,, and some of them minors. During the- troubles and confusion of the war, Thomas anil Edward Fenwick, two of the testator’s sons and legatees, had taken and removed come of the negroes of the estate, and appropriated and disposed of them to their own use. They then went and remained out of the jurisdiction of the court. '
Upon this part of the case the court ordered, <' that so much of Thomas Fenwick’s estate (under his father’s will) be sold as will be sufficient to satisfy the proportion that is to be raised ant of it to pay the portions of Mu sisters, charged on it by their father’s will, and to ampini-sate the loss the estate of the testator has sustained fnj ?iapv<‘$ and other property taken away by him» Ordered that the master do enquire and ascertain the loss the estate lias met with by Edward Fenwick’s having taken away some of the negroes, and other property belonging to the said caíate, and report thereon next March.”